—Order, Supreme Court, New York County (Eileen Bransten, J.), entered January 12, 1999, which, inter alia, awarded plaintiff interim counsel fees of $20,000 and temporary maintenance consisting of, inter alia, a $3,000 a month payment, unanimously affirmed, without costs.
The award represents a measured accommodation between plaintiff’s reasonable needs and defendant’s financial ability to pay. The record shows that the parties enjoyed a lavish preseparation standard of living and that such was chiefly supported by business entities controlled by defendant. Defendant failed to provide documentation adequate to determine the amount of income generated by those businesses, and also failed to show that the award deprives him of the income and assets necessary to meet his own living expenses (see, Marfilius v Marfilius, 239 AD2d 299). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.